DETAILED ACTION
In Reply filed on 09/01/2022, claims 1, 6-11, and 17-19 are pending. Claims 1, 6, 8-9, and 18 are currently amended. Claims 2-5 are currently canceled, and claims 12-16 and 20 are withdrawn. No claim is newly added. Claims 1, 6-11, and 17-19 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I in the reply filed on 09/01/2022 is acknowledged.
 
Drawings
The drawings received on 09/01/2022 are objected to because the features of “nozzle” (claims 1, 6-8, 17) and “temperature sensor” (claims 10, 11, 19) are not clearly shown in the drawings.  Also, it is suggested to replace the drawings with ones having better resolution. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 5948194 A, hereinafter Hill).
Regarding claim 1, Hill teaches an apparatus for dispensing and curing of a liquid medium (abstract, column 1 lines 6-8, column 5 lines 9-11, column 7 lines 18-21; FIGURE 1), comprising
a supply system (adhesive dispensing system 10) comprising at least one reservoir for the liquid medium (not shown, implicit feature, the reservoir is located upside of supply tube 16 on FIGURE 1), a nozzle (tip 18) for ejecting the liquid medium into a mould and/or onto a workpiece (component 20) (column 4 lines 48-57; FIGURE 1) and a rigid pipe (a rigid supply tube 16 and/or an axially place tube 36) connecting the nozzle and the reservoir (column 4 lines 51-53: the microwave pre-heater 12 receives a quantity of adhesive from through either a flexible or rigid supply tube 16; column 5 lines 13-19: adhesive carrying tube 36 made from a material such as PTFE, glass, ceramic; FIGURES 1-3; of note, although Hill does not explicitly teach that the supply system 10 comprises at least one reservoir for at least one reservoir for the liquid medium, it would be obvious to one of ordinary skill in the art that the material, transported through the supply tube 16 to the nozzle 10, is coming out from at least one reservoir located upstream of the supply tube 16); and
a microwave system which comprises a microwave source (variable power microwave source 14) for producing microwave radiation for irradiating the liquid medium in an irradiation zone (microwave pre-heater chamber 12 and/or microwave resonant chamber 32) in the supply system (column 4 lines 48-55, column 5 lines 13-25; FIGURES 1, 2), wherein the irradiation zone 12, 32 is arranged between the reservoir and the nozzle 18 (column 4, lines 50-55, figure 1, reference 12), wherein the microwave system further comprises a waveguide 38 for passing microwaves from the microwave source 14 to the irradiation zone 12, 32 (column 5 lines 19-22); 
wherein the apparatus further comprises a displacement assembly (robot 28) for translating and/or rotating the nozzle with respect to the mould and/or the workpiece (column 4 lines 64-67, column 5 lines 1- 6: “it is useful to move the microwave dispensing head 12, via attachment to a robot, instead of manipulating the component 20”; FIGURE 1) in a controlled manner (PLC system controller 30) (column 5, lines 7-10; FIGURE 1), 
wherein the displacement assembly is further arranged to displace the irradiation zone with respect to the mould and/or workpiece in a controlled manner (column 4 lines 64-67, column 5 lines 1- 6, column 5, lines 7-10; FIGURE 1), 
wherein the displacement assembly is further arranged to displace a waveguide and/or the microwave source with respect to the mould and/or the workpiece together with the irradiation zone (column 4 lines 64-67, column 5 lines 1- 6; FIGURES 1-3; of note, when the microwave dispensing head 12 moves via attachment to a robot, it is obvious that the waveguide 38 attached to the chamber 32 (inside of 12) through an aperture 40 would move together to supply a microwave, 
wherein the displacement assembly comprise worm gears or cable pulls together with rail or track assemblies or robotic arm systems (column 4 lines 64-67, column 5 lines 1- 6; FIGURE 1). 
Regarding claim 6, Hill teaches that the displacement assembly 28 is arranged to translate the nozzle 18 with respect to the mould and/or the workpiece 20 along at least two perpendicular directions and/or to rotate the nozzle with respect to the mould and/or the workpiece around at least two perpendicular axes (column 4 lines 64-67: a six-axis robot 28; column 5 lines 1- 6; FIGURE 6).
Regarding claim 7, Hill teaches that the nozzle is arranged to eject the liquid medium in a substantially vertical downward direction (column 4 lines 64-67: a six-axis robot 28 receives and manipulates the component 20 to enable a wide variety of contact angles between the dispensing tip 18 and the bond path 22; column 5 lines 1- 6; FIGURE 6). Of note, “a wide variety of contact angles” includes a substantially vertical downward direction. 
Regarding claim 17, Hill teaches that the irradiation zone 12, 32 and the nozzle 18 are kept a predetermined distance from each other (as shown in FIGURES 1-3).
Regarding claim 18, Hill teaches that the rigid pipe 16, 36 is directed in a downward direction (as shown in FIGURES 1-3).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hill as applied to claim 1, and further in view of Matthews et al. (US 20180099461 A1, hereinafter Matthews). 
Regarding claim 8, Hill teaches all the claimed limitations but does not specifically teach that the supply system 10 further comprises a mixing and/or metering device, which is arranged for mixing at least one component and/or for metering an amount and/or a flow rate of the medium to be ejected from the nozzle.
Matthews teaches an apparatus for depositing a controlled mixture of materials to form an additive manufactured product with a controlled change of the constitution of the additive manufacturing material (abstract, claim 1, ¶ [0010]). The apparatus includes a nozzle 12 supplied by a mixing head 13 that delivers ink material from plural sources, such as motor-controlled (by motors Ma and Mb) syringes 14 a and 14 b that deliver material to a motor-controlled (by motor Mc) mixing screw or the like (¶ [0028]; FIGURE 1).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the adhesive dispensing system of Hill to further includes a mixing head that delivers ink material from plural sources upstream of a nozzle as taught by Matthews in order to yield known results or a reasonable expectation of successful results of dispensing a mixture of materials with a controlled change of the constitution of the dispensing material (Matthews: derived from ¶ [0010]).
Regarding claim 9, modified Hill teaches that a section of the supply system connecting the mixing and/or metering device (Matthews: 13) and the irradiation zone (Hill: 12, 32) is formed by a rigid pipe (Hill: adhesive carrying tube 36), which extends in a vertical downward direction (Hill: column 5 lines 13-19; FIGURES 1-3; Matthews: ¶ [0028]; FIGURE 1). Thus, modified Hill teaches all the claimed limitations, and motivation to combine applied to claim 8 equally applies here. 
Claims 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hill as applied to claim 1, and further in view of in view of Yano (US 20130032090 A1). 
Regarding claim 10, Hill teaches all the limitations but does not specifically teach that the apparatus further comprises at least one temperature sensor for sensing the temperature of the liquid medium.
Yano teaches an adhesive applying device, and the device includes a temperature maintaining unit, a second temperature maintaining unit, and several controlling units for discharging a certain amount of adhesive in a controlled way (abstract, ¶ [0005], ¶ [0007]; FIGURES 1, 2). The adhesive applying device 10 includes heaters 24, 26, and 28, temperature sensors 30, 32, and 34, a temperature regulator 36, and a high-order controller 52 (integrated controlling unit), and thus, the temperature of the adhesive is maintained in a desired range of temperature (¶ [0007], ¶ [0024], ¶ [0026], ¶ [0028], ¶ [0033], ¶ [0053], FIGURES 1-4). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the adhesive dispensing system of Hill to further includes a temperature sensor in a heating region as taught by Yano in order to yield known results or a reasonable expectation of successful results of maintaining a temperature of a dispensing material at a desired range in a controlled manner (Yano: derived from ¶ [0007]). 
Regarding claim 11, modified Hill teaches that the apparatus further comprises a control unit (Hill: PLC system controller 30; Yano: a high-order controller 52) which is adapted to control the microwave source (Hill: 14), the displacement assembly (Hill: 28) and a mixing and/or metering device (Yano: gravimetric sensor 40) and which receives data from the at least one temperature sensor (Yano: 30, 32, 34) (Hill: column 5, lines 7-10, column 6 lines 30-37; FIGURES 1-3; Yano: ¶ [0024], ¶ [0034]-¶ [0035]: metering via senor 40 and a controller; ¶ [0033]: temperature control; FIGURES 1-4). Thus, modified Hill teaches all the claimed limitations, and the motivation to combine applied to claim 10 equally applies here. Furthermore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the adhesive dispensing system of Hill to further includes a gravimetric sensor as taught by Yano in order to yield known results or a reasonable expectation of successful results of precise measuring and monitoring of an amount of dispensed material (Yano: derived from ¶ [0005]). 
Regarding claim 19, modified Hill teaches that the at least one temperature sensor is associated with the nozzle (Yano: temperature sensor 34) and/or positioned upstream (Yano: for example, temperature sensor 32) and/or downstream (Yano: for example, temperature sensor 34) of the irradiation zone (Hill: 12, 32) (Yano: ¶ [0024], FIGURES 1-4; of note, Yano teaches that the adhesive applying device 10 includes heaters 24, 26, and 28 having respective temperature sensors 30, 32, and 34, and among the heaters, heaters 26 and 28 correspond to the references 12, 32 of Hill and the irradiation zone as recited in claim 1). Thus, modified Hill teaches all the claimed limitations, and the motivation to combine applied to claim 10 equally applies here.

Response to Arguments
Applicant's arguments filed on 09/01/2022 have been fully considered but they are not persuasive. 
The Applicant argues (see page 8 of Remarks) that Hill does not discloses or suggest the features of the displacement assembly – (1) for translating and/or rotating the nozzle, (2) displacing the irradiation zone, and (3) displacing the waveguide and/or the microwave source together with the irradiation zone, with respect to the mold and/or the workpiece as recited in claim 1. 
The Examiner respectfully disagrees with this argument (see the 35 U.S.C. 103 rejection of claim 1). 
Hill discloses that “it is useful to move the microwave dispensing head 12, via attachment to a robot, instead of manipulating the component 20” (column 5 lines 1-3). Thus, the robot enables the microwave dispensing head 12 having nozzle 18 and irradiation zone 32 therein to translate/rotate/displace the nozzle 18 and the irradiation zone 32 with respect to the workpiece 20. Moreover, when the microwave dispensing head 12 moves via attachment to a robot, it is obvious that, at least, the waveguide 38 attached to the chamber 32 (inside of 12) through an aperture 40 would move together to supply a microwave together with the irradiation zone 32 with respect to the workpiece 20. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. uniform irradiation of the medium, uniform geometrical properties of the arrangement formed by the nozzle, the irradiation zone, the waveguide, and/or the microwave source) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments (see pages 8-9 of Remarks) against the references individually (i.e., Matthews and Yano do not disclose a microwave system), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, of note, “microwaves” of the instant application are a form of “electromagnetic” radiation as disclosed in Matthews. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Coopes (US 5,719,380 A) teaches a microwave heating apparatus for heating a flowing fluid, and the heating apparatus includes a temperature measuring probe (abstract, FIGURES 1, 2). 
Johnson (US 3,715,555 A) teaches a circular waveguide microwave applicator that is a system for applying microwave energy to heat a material and conveying the heated material under gravity axially through the circular applicator (abstract, column 1 lines 5-7; FIGURE 1). 
Cook (US 20100264356 A1) teaches microwave-heatable thermoplastic compositions designed to have a selected heating rate (abstract).
Goethel (US 5,471,037 A) teaches a process for preparing polymeric material with microwave, and an apparatus includes a static mixer (abstract).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        

/LEITH S SHAFI/Primary Examiner, Art Unit 1744